Case 3:20-cv-02190-DMS-DEB Document 13-17 Filed 02/15/21 PageID.525 Page 1 of 4




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;                        DECLARATION OF PLAINTIFF
      LAURA SCHWARTZ, an individual;                        HANNAH SPOUSTA IN
 17
      MICHAEL SCHWARTZ, an individual;                      SUPPORT OF PLAINTIFFS’
 18   ROBERT MACOMBER, an individual;                       OPPOSITION TO DEFENDANTS’
 19   CLINT FREEMAN, an individual;                         MOTION TO DISMISS
      RICHARD BAILEY, an individual;
 20   JOHN KLIER, an individual; JUSTIN                     Date/Time: To Be Set By Court
 21   SMITH, an individual; JOHN                            Time:        13A
      PHILLIPS, an individual; PWGG, L.P., a                Judge:       Hon. Dana M. Sabraw
 22   California Limited Partnership;                       Trial Date: None set
 23   CHERYL PRINCE, an individual;                         Action Filed: 11/10/2020
      DARIN PRINCE, an individual; NORTH
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
        DECLARATION OF PLAINTIFF HANNAH SPOUSTA IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-17 Filed 02/15/21 PageID.526 Page 2 of 4




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
             vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, HANNAH SPOUSTA, declare as follows:
 16          1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
             2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23          3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26          4.     I possess a valid COE issued by the Defendants’ Department of Justice
 27
      Bureau of Firearms.
 28                                                     2
        DECLARATION OF PLAINTIFF HANNAH SPOUSTA IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-17 Filed 02/15/21 PageID.527 Page 3 of 4




  1          5.      I am a member and supporter of Plaintiffs FIREARMS POLICY
  2
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  3
  4   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND

  5   AMENDMENT FOUNDATION.
  6
               6.    But for California’s Handgun Ban and Defendants’ active
  7
  8   enforcement thereof, I would purchase for self-defense and other lawful purposes a
  9
      Springfield Armory Hellcat, Sig 365, CZ Scorpion, HK SP5, and/or Sig MPX, all
 10
 11   of which are handguns in common use for self-defense and other lawful purposes

 12   and widely sold and possessed outside of California.
 13
             7.      Because the handguns that I would purchase for lawful purposes are
 14
 15   currently excluded from Defendants’ Roster of purportedly “safe” handguns,
 16   California’s Handgun Ban bars me from purchasing and taking possession of them
 17
      from a licensed retailer, who are likewise prohibited from selling them to me on
 18
 19   pain of criminal sanction.
 20
             8.      I have no other lawful method of purchasing these handguns in
 21
 22   California.
 23          I declare under penalty of perjury that the foregoing is true and correct.
 24                           02/15/2021
             Executed on _________________.
 25
 26
                                                    ____________________________
 27
                                                    HANNAH SPOUSTA
 28                                                   3
        DECLARATION OF PLAINTIFF HANNAH SPOUSTA IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-17 Filed 02/15/21 PageID.528 Page 4 of 4




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                    4
       DECLARATION OF PLAINTIFF HANNAH SPOUSTA IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
